Response to Amendment
The amendment filed July 21, 2022 has been entered. Applicant’s amendments in response to the Final Office Action mailed April 22, 2022 has been entered. 
Claims 1, 4-9 and 12-15 are allowed.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 3-9 and 12-13, the prior art fails to teach that the primary suspension assembly has a transverse stiffness and a longitudinal stiffness, wherein the transverse stiffness is different from the longitudinal stiffness. While the primary reference Wolf teaches (Fig. 1-2): a secondary suspension assembly (104) that comprises at least a main spring assembly (104.1) having a vertical stiffness (Fig. 1-2) and a horizontal stiffness, the examiner finds no obvious reason to modify Wolf such that the transverse stiffness is different from the longitudinal stiffness. Such a modification would require improper hindsight reasoning. 
Regarding claim 14, the prior art fails to teach that the guiding means are such that the intermediate spring seat has only one degree of freedom of rotation relative to the guiding structure parallel to a longitudinal direction of the running gear (shown in the 6" embodiment of the present application; Fig. 13-14). While Wolf et al. (US 8,047,514 B2) teaches (Fig. 1-2): guiding means (first stop surface 104.16, second stop surface 104.17, and second spring device 104.2), an intermediate spring seat (104.3), and a guiding structure (104.12), the examiner finds no obvious reason to modify the guiding means such that the intermediate spring seat has only one degree of rotation relative to the guiding structure (104.12). Such a modification would require improper hindsight reasoning.
Further, such a modification would be further modifying a previously modified embodiment of Wolf, which modified the primary suspension assembly (102.2) to include the same structures as the secondary suspension assembly (104.1).
Regarding claim 15, the prior art fails to teach that the guiding means are such that the intermediate spring seat has only one degree of freedom of translation relative to the guiding structure parallel to a longitudinal direction of the running gear (shown in the 7th embodiment of the present application; Fig. 15-17). While Wolf et al. (US 8,047,514 B2) teaches (Fig. 1-2): guiding means (first stop surface 104.16, second stop surface 104.17, and second spring device 104.2), an intermediate spring seat (104.3), and a guiding structure (104.12), the examiner finds no obvious reason to modify the guiding means such that the intermediate spring seat has only one degree of freedom of translation relative to the guiding structure (104.12) parallel to a longitudinal direction of the running gear. Such a modification would require improper hindsight reasoning.
Further, such a modification would be further modifying a previously modified embodiment of Wolf, which modified the primary suspension assembly (102.2) to include the same structures as the secondary suspension assembly (104.1).
While a secondary reference Bush (US 1,758,350 A) teaches (Fig. 1-3): at least one roller (16) sufficiently long to project over the extensions of an intermediate spring seat (10) to provide additional stiffness and support for that portion of the spring seat taking the load of the outer springs, Bush does not teach that the spring seat (10) has only one degree of freedom of translation relative to a guiding structure (8) parallel to a longitudinal direction of the running gear. Rather, the rollers of Bush are oriented in a transverse direction of the running gear (Fig. 1-2), and it would not have been obvious to further modify Wolf to include a longitudinal translating roller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks pages 7-8, filed July 21, 2022, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Regarding claim 1, applicant argues that “Wolf discloses a pair of springs connected in series, and that there is absolutely no differentiation between spring stiffness in longitudinal and transverse directions, as required by independent claim 1 (see page 8)”. Applicant further states that “While the spring force changes as a function of deflection, the spring stiffness is constant, regardless of the deflection. This basic scientific principle is exemplified by Hooke's Law, where the force (F) needed to extend or compress a spring by some distance (x) scales linearly with respect to that distance (F = kx, where k is a constant factor characteristic of the spring (i.e., its stiffness), and x is the deformation of the spring).”
The examiner agrees with the applicant that the spring stiffness of Wolf’s secondary suspension assembly is a constant, and not different in the transverse and longitudinal directions. The rejection of claim 1 has been withdrawn. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617